Citation Nr: 0518675	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from October 1969 to 
September 1971 and from October 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
service connection for a low back disorder, assigning a 20 
percent evaluation.


FINDINGS OF FACT

With consideration of the doctrine of reasonable doubt, the 
Board finds that the competent and probative medical evidence 
of record demonstrates that the veteran's back disability is 
characterized by subjective complaints of pain radiating to 
the extremities, muscle spasm, marked limitation of forward 
bending in a standing position, some loss of lateral motion, 
and severe degenerative disc disease of L5, S1, and L4-5 
comparable with a finding that the veteran's condition 
manifests a severe degree of lumbosacral strain under the 
former rating criteria of Diagnostic Code 5295.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a disability rating of 40 percent for a low back 
disorder have been met, effective from May 16, 2001.  38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.3, 4.40-4.42, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295-5293 (2002), as effective prior to 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), as effective on and after September 23, 2002; 
Diagnostic Codes 5235 to 5243 (2004), as effective on and 
after September 26, 2003.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In June 2001 and August 2004 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the veteran was advised by virtue of a November 
2001 rating decision, and a detailed August 2002 Statement of 
the Case (SOC), of the pertinent law and what the evidence 
must show in order to substantiate the claim.  Any notice 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, 
slip op. at 27. 

Further, the claims file reflects that the most recently 
issued March 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004), as well as 
advising the veteran of a change in the law regarding his 
claim for an increased rating for a back disability, and 
provided him with the amended version of Diagnostic Code (DC) 
5293, effective September 23, 2002 (now codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)), and the new provisions for rating 
disabilities of the spine, Diagnostic Codes 5235 to 5243 
(2004), effective September 26, 2003.  A copy of the SSOC was 
also sent to the veteran's accredited service representative.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist both 
prior and subsequent to the appealed rating decision.  
However, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate the claim 
and to assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of the matters being decided 
in this decision of the Board.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA records have been secured for the file and a VA 
examination was recently furnished in August 2004.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a November 2001 rating action, the RO granted service 
connection for a low back disability, assigning a 20 percent 
evaluation under Diagnostic Code 5295, effective from May 16, 
2001.  The grant was based on service medical records which 
showed that the veteran sustained a low back injury in 
January 1971 which was treated for the remainder of service, 
and which required a temporary profile with physical 
limitations in August 1971.  The grant was also based on the 
results of an October 2001 VA examination which showed 
limitation of motion of the low back with radiating pain, as 
well as X-ray films showing marked degenerative disease at 
L4-5, with disk space narrowing and osteophyte formation.

VA medical records dated from 1997 to 2002 have been added to 
the file.  In December 2001, MRI studies were done in 
conjunction with the veteran's complaints of low back pain 
radiating into the left buttock and leg.  The MRI revealed 
degenerative changes at L3-S1, spinal stenosis from 
congenitally short pedicles, and diffuse areas of disc 
bulging and osteophytosis.  An entry dated in March 2002 
reflects that the veteran presented himself to the emergent 
care center with complaints of increased low back pain 
radiating to the left buttock.  An impression of an 
exacerbation of chronic lumbar pain, with associated muscle 
spasm, was made.

The veteran was seen by VA again in June 2002, at which time 
he complained of back pain with intermittent spasm and 
radiation to the lower extremities bilaterally.  He also 
complained of intermittent dragging of the right leg.  
Diagnoses of mechanical low back pain with lumbar 
degenerative disease at L4-5 and moderate lumbar stenosis at 
L3-4 (mild at L4-5) were made.

A VA examination of the spine was conducted in August 2004, 
and the claims folder was reviewed.  Range of motion testing 
revealed forward flexion of 60 degrees, lateral extension of 
20 degrees, bending to 20 degrees, and rotation to 
15 degrees, with significant pain to the extremities.  
Repetitive motion testing revealed significant pain and 
discomfort and an inability to perform repetitive motion.  
There was a markedly positive straight leg raising finding on 
the left side.  X-ray films revealed severe degenerative disc 
disease at L5, S1, and L4-5.  An impression of severe 
degenerative disc disease to L5, S1, and L4-5 was made.  The 
examiner noted that it was likely that the veteran may have 
had a herniated disc at the time of the initial injury in 
service.  The examiner also opined that there was a greater 
than 50 percent chance that the veteran's increasing 
disability is due to his clinically and radiographically 
worsening degenerative disc disease in the back.  

III.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability. See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Board notes that the appeal for a higher evaluations for 
a low back disability in this case arises from the initial 
rating decision wherein the RO granted service connection for 
that disability and assigned the initial disability 
evaluation of 20 percent.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based upon the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

IV.  Analysis

The veteran's service-connected low back disorder is 
currently evaluated as 20 percent disabling, under Diagnostic 
Code 5295.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses disabilities of the spine, 
including intervertebral disc syndrome (DC 5293), another 
potentially applicable code.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (now codified at 38 C.F.R. § 4.71a, DC 5293).  
These changes became effective on September 23, 2002.  In 
2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made 
effective from September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board notes that it provided the veteran with notice of 
the revised regulations in the March 2005 Supplemental 
Statement of the Case.  Thus, the Board finds that we may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 
supra.

Prior to September 26, 2003, the criteria under DC 5295 
provided that a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Id.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present, if there is also abnormal 
mobility on forced motion.  In cases involving DC 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before Sept. 23, 2002).

The Rating Schedule further provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.....40%

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine.....30%

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.....20%

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation. The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Under the current version of DC 5293, effective September 23, 
2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although DC 5293 is not based upon limitation of motion, as 
noted, the VA General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, supra.  Painful motion is considered to be limited 
motion under the provisions of 38 C.F.R. § 4.59.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion and spasms.  We 
have carefully reviewed the extensive medical findings set 
out above.  Given the veteran's continued complaints of low 
back and radiating pain, and the clinical findings including 
limitation of forward flexion to just 60 degrees (90 degrees 
is normal), loss of lateral motion, shown by both loss of 
lateral motion and rotation, muscle spasms, and severe 
degenerative disc disease at L5, S1 and L4-5, the Board finds 
that the evidence is at least in relative equipoise as to 
whether it reflects that the veteran's disability warrants a 
40 percent evaluation under the old version of DC 5295.  
Moreover, it is also clear that many of these manifestations, 
including muscle spasms, degenerative changes at L3-S1, and 
chronic lumbar strain have been documented since at least 
March 2002.  Therefore, we will award a 40 percent evaluation 
under this diagnostic code, effective from May16, 2001, the 
date of the initial grant of service connection.  

The Board has considered whether an evaluation in excess of 
40 percent is warranted under any of the aforementioned 
former or amended rating criteria.  In this regard, a 60 
percent evaluation under the former criteria of DC 5293 is 
not warranted because there is no finding of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy.  Further, the 2004 VA 
examination report indicates that the veteran denied any 
specific numbness or paresthesias, nor has any absent ankle 
jerk, or further neurological symptomatology aside from 
radiating pain, been documented.

A 60 percent evaluation is similarly not warranted under the 
current version of DC 5293, because there is no objective 
evidence or documentation of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Moreover, Note (1) under the current DC 5293 
requires that this bed rest be prescribed and treated by a 
physician.  No medical evidence in the record indicates that 
a physician ordered the veteran to bed rest for at least six 
weeks during the past 12 months.

The Board has also considered the amended criteria for rating 
diseases and injuries of the spine which became effective 
September 26, 2003.  However, under those criteria, in order 
to obtain an evaluation in excess of 40 percent, unfavorable 
ankylosis of the entire thoracolumbar spine must be shown 
(warranting a 50 percent evaluation).  The clinical findings 
clearly do not document unfavorable ankylosis of the entire 
thoracolumbar spine.

The veteran's disability could also be evaluated under DC 
5292.  However, the highest disability rating thereunder is 
40 percent, an evaluation already awarded to the veteran.  
Furthermore, since the limited spine motion has not been 
described as or shown to be comparable to ankylosis, DCs 5286 
(complete bony fixation of the spine) and 5289 (ankylosis of 
the lumbar spine) would not apply here.  Also, as noted 
above, the current medical evidence does not involve 
residuals of a vertebral fracture (DC 5285); therefore, it 
would not be appropriate to apply that diagnostic code.

The Board also wishes to address the contentions of the 
veteran's representative, made in a May 2005 statement, at 
which time it was argued both that the veteran's low back 
disability warrants an increased evaluation and a separate 
rating for arthritis and for pain.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disability are contemplated in the 40 percent rating assigned 
herein by the Board.  There is no indication that pain, due 
to disability of the lumbar spine, has caused functional loss 
greater than that contemplated by the 40 percent evaluation 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  
Further, a separate rating for arthritis is similarly not 
warranted inasmuch as the applicable rating criteria (in DC 
5295) specifically include a showing of narrowing or 
irregularity of the joint space (essentially arthritis) as 
enumerated manifestations which must be shown to warrant a 40 
percent evaluation under that code.  

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the claim, and under the Kuzma 
precedent, supra, and the General Counsel opinions cited 
above, which require us to consider the old criteria despite 
their having been rescinded.  In any future claims and 
adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.


ORDER

An increased rating to 40 percent is granted for a low back 
disorder, effective from May 16, 2001, subject to the laws 
and regulations governing the payment of monetary awards.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


